United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.T., Appellant
and
U.S. POSTAL SERVICE, HAMILTON ANNEX,
Yardville, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1885
Issued: June 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 25, 2008 appellant, through counsel, filed a timely appeal of a March 20, 2008
decision of the Office of Workers’ Compensation Programs’ hearing representative affirming the
termination of her compensation for wage-loss and medical benefits effective
September 24, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction
over the merits of this claim.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation for
wage-loss and medical benefits effective September 24, 2007 on the grounds that she no longer
had any residuals or disability causally related to her accepted employment-related injury; and
(2) whether appellant had any continuing employment-related residuals or disability after
September 24, 2007.

FACTUAL HISTORY
On January 31, 2006 appellant, then a 55-year-old letter carrier, filed a traumatic injury
claim alleging that, on January 30, 2006 she felt a strain in her back while pushing an all purpose
container full of mail. The Office accepted the claim for lumbar region sprain/strain and paid
appropriate compensation. Appellant stopped work on January 31, 2006 and was placed on the
periodic rolls for temporary total disability by letter dated May 22, 2006.
In a report dated February 13, 2007, Dr. David Weiss, an attending osteopath, noted he
had been treating appellant for her January 30, 2006 employment injury. He noted that appellant
had previously sustained work injuries to her lumbar spine in 1990, 1996, 1998 and 2000.
Dr. Weiss diagnosed post-traumatic lumbosacral strain and sprain, post-traumatic bilateral
sacroiliac joint dysfunction, and aggravation of preexisting lumbar pathology from her prior
work injuries. A March 2, 2006 magnetic resonance imaging (MRI) scan revealed an L4-5 disc
bulge and spinal stenosis and mild degenerative changes. In concluding, Dr. Weiss opined that
appellant has a permanent lumbar spine injury and is capable of working four hours per day with
restrictions.
On March 23, 2007 the Office referred appellant to Dr. Zohar Stark, a Board-certified
orthopedic surgeon, for a second opinion to clarify her work capability. In a report dated
April 10, 2007, Dr. Stark opined that there was no objective evidence supporting a lumbar
sprain. He noted that appellant sustained employment-related back injuries in 1990, 1996, 1998
and 2000. A physical examination revealed some paralumbar spine and bilateral sacroiliac joint
tenderness with no spasm. Dr. Stark also reported no lower extremity motor or sensory deficits.
He noted that appellant had subjective complaints of pain which he attributed to her lumbar spine
degenerative disc disease, which “may have been aggravated by the incident at work on
[January] 30, [20]06.” In concluding, Dr. Stark opined that appellant’s accepted lumbar strain
had resolved and she was capable of performing her usual duties with no restrictions.
On June 20, 2007 the Office referred appellant along with a statement of accepted facts, a
list of questions and the medical record to Dr. Gregory S. Maslow a Board-certified orthopedic
surgeon, to resolve the conflict in medical opinion evidence between Drs. Weiss and Stark as to
whether appellant had any residuals of her employment-related injury. In a July 16, 2007 report,
Dr. Maslow, based upon a review of the medical evidence, statement of accepted facts and
physical examination, concluded that appellant’s accepted lumbar sprain had resolved. A
physical examination revealed diffuse lumbar spine tenderness and full extension. Range of
motion included 75 degrees lumbar forward flexion and 75 percent of expected lumbar sideward
bending and rotation. Dr. Maslow attributed appellant’s complaints of back pain to her
degenerative back disease and obesity. He stated that while appellant had a long and chronic
history of lower back pain, the objective evidence was insufficient to establish that her back
complaints were causally related to her January 30, 2006 employment injury. Dr. Maslow
further opined that, while appellant’s preexisting degenerative lumbar disc disease had been
aggravated by the January 30, 2006 employment injury, any aggravation had been temporary and
was currently resolved. In concluding, he opined that appellant had no residuals or disability due
to her accepted January 30, 2006 employment injury and that she was capable of performing the
duties of a letter carrier with no restrictions.

2

On August 24, 2007 the Office proposed to terminate appellant’s compensation benefits.
It determined that, based on Dr. Maslow’s report, appellant’s injury-related disability had ceased.
Appellant was afforded 30 days within which to submit any additional evidence.
By decision dated September 27, 2007, the Office finalized the termination of appellant’s
compensation benefits effective that date. It found that the weight of the evidence rested with
the opinion of Dr. Maslow, the impartial medical examiner.
On October 1, 2007 appellant, through counsel, requested an oral hearing. At the
hearing, held on January 16, 2008, she contended that the Office had not properly developed the
medical evidence and that Dr. Maslow’s report was not based on a proper factual history.
Subsequent to appellant’s request for an oral hearing, she submitted progress notes for
2006, 2007 and a November 1, 2007 report by Dr. Weiss, who diagnosed L4-5 bulging disc,
chronic post-traumatic lumbar sprain and strain, lumbar radiculopathy and aggravation of
preexisting lumbar condition in his numerous progress notes. In a report dated November 1,
2007, Dr. Weiss noted appellant medical and employment injury history. He diagnosed L4-5
bulging disc, chronic post-traumatic lumbar sprain/strain, lumbar radiculopathy and aggravation
of preexisting lumbar condition by October 1990, March 1996, August 1998 and February 2000
employment injuries. A physical examination of the lumbar spine revealed tenderness, range of
motion restrictions and ongoing pain. In concluding, Dr. Weiss opined that appellant has
permanent impairment as a result of the January 30, 2006 employment injury.
By decision dated March 20, 2008, affirmed the September 27, 2007 decision terminating
appellant’s compensation benefits. The hearing representative found the Dr. Maslow’s July 16,
2007 medical opinion was based on a proper factual history and properly constituted the weight
of the medical evidence to terminate appellant’s benefits.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation.1 After it has been determined that an employee has disability
causally related to her employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.2
The Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.3
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability.4 To terminate authorization for medical treatment,

1

A.W., 59 ECAB ___ (Docket No. 08-306, issued July 1, 2008).

2

J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007).

3

See Del K. Rykert, 40 ECAB 284 (1988).

4

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007).

3

the Office must establish that appellant no longer has residuals of an employment-related
condition, which requires further medical treatment.5
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.6
ANALYSIS -- ISSUE 1
The Board finds that the Office properly determined that a conflict in the medical opinion
evidence arose between Dr. Weiss, an attending osteopath, and Dr. Stark, an Office referral
physician, as to whether appellant had any continuing residuals or disability causally related to
her accepted January 30, 2006 employment-related injury. Dr. Weiss opined that appellant
suffered from continuing employment-related residuals and total disability. Dr. Stark opined that
appellant’s employment-related lumbar sprain had resolved and she could return to work with no
restrictions.
Dr. Maslow reviewed appellant’s medical history, the history of injury and statement of
accepted facts. He examined appellant and noted that she had diffuse lumbar tenderness, 75
degrees forward flexion and full extension and 75 percent of expected lumbar sideward bending
and rotation. Dr. Maslow diagnosed a lumbar strain and that appellant’s preexisting
degenerative lumbar disc disease had been temporarily aggravated by her accepted January 30,
2006 employment injury. He stated that, while appellant had a long and chronic history of lower
back pain, the evidence was insufficient to establish that her back complaints were causally
related to her January 30, 2006 employment injury. Dr. Maslow attributed appellant’s current
condition to degenerative disc disease and obesity and pointed out that there was no evidence to
support her objective complaints. In concluding, he opined that appellant had no residuals or
disability due to her accepted January 30, 2006 employment injury and that she was capable of
performing the duties of a letter carrier with no restrictions.
The Board finds that Dr. Maslow’s July 16, 2007 opinion is based on a proper factual and
medical background and is entitled to special weight. Based on his review of the case record,
statement of accepted facts physical examination and negative findings on objective
examination, he found that appellant did not have any residuals or disability causally related to
her employment-related lumbar sprain. Dr. Maslow noted that while appellant’s preexisting
degenerative lumbar disease had been aggravated by the January 30, 2006 employment injury,
any aggravation was temporary and the condition was currently resolved. He noted appellant
had a chronic and long history of pain which he attributed to her obesity and degenerative back
disease. Dr. Maslow’s report was based on a proper history and was well rationalized. His
report constitutes the special weight of the medical opinion evidence afforded an impartial
medical specialist. The Board, therefore, finds that the Office met its burden of proof to
terminate appellant’s compensation benefits on September 27, 2007.
5

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Kathryn E. Demarsh, 56 ECAB 677 (2005).

6

Gloria J. Godfrey, 52 ECAB 486 (2001).

4

LEGAL PRECEDENT -- ISSUE 2
As the Office met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to her to establish that she had any disability causally related to her accepted
injury.7 To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment injury, an employee must submit rationalized medical
evidence, based on a complete factual and medical background, supporting such a causal
relationship.8 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.9 Rationalized medical evidence
is medical evidence which includes a physician’s rationalized medical opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.10
ANALYSIS -- ISSUE 2
After the Office properly terminated appellant’s compensation in its September 27, 2007
decision, the burden of proof shifted to her to establish continuing employment-related
disability.11 Appellant submitted a November 7, 2007 report and 2006 and 2007 progress notes
by Dr. Weiss diagnosing L4-5 bulging disc, chronic post-traumatic lumbar sprain/strain, lumbar
radiculopathy and aggravation of preexisting lumbar condition. Dr. Weiss, however, was on one
side of the conflict which was resolved by Dr. Maslow. His November 7, 2007 reports are
essentially duplicative of his prior reports on whether appellant continues to suffer from L4-5
bulging disc, chronic post-traumatic lumbar sprain/strain, lumbar radiculopathy and aggravation
of preexisting lumbar condition which helped to create the conflict and would be insufficient to
give rise to a new conflict or otherwise show that the termination was improper.12 Accordingly,
the Board finds that Dr. Maslow’s opinion continues to constitute the special weight of medical
opinion, and affirm the Office’s March 20, 2008 hearing representative’s decision affirming the
termination of her compensation and denying any entitlement to continuing disability after
September 27, 2007 based on the accepted employment conditions of lumbar sprain/strain.

7

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

8

Kathryn E. Demarsh, 56 ECAB 677 (2005).

9

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elizabeth Stanislav, 49 ECAB 540 (1998).

10

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007); Solomon Polen, 51 ECAB 341 (2000).

11

I.J., supra note 5; Joseph A. Brown, Jr., supra note 7.

12

M.S., 58 ECAB ___ (Docket No. 06-797, issued January 31, 2007).

5

CONCLUSION
The Board finds that the Office properly terminate appellant’s wage-loss and medical
benefits, effective September 24, 2007, on the grounds that she had no residuals or disability
related to her accepted employment injury. The Board also finds that appellant has failed to
establish that she had any employment-related residuals or disability after September 24, 2007
due to her accepted lumbar sprain/strain.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated March 20, 2008 is affirmed.
Issued: June 3, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

